United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3133
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Justin Dwight Sholley-Gonzalez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                             Submitted: March 2, 2022
                               Filed: March 7, 2022
                                    [Published]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN, and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.

      Justin Sholley-Gonzalez appeals the sentence imposed by the district court1
following this court’s remand for resentencing on his conviction for firearm offenses.

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
On appeal, Sholley-Gonzalez argues that the district court erred in calculating his
Guidelines range and imposed a substantively unreasonable sentence.

       Upon careful review, we conclude the district court did not clearly err in
finding that Sholley-Gonzalez was not entitled to a reduction for possessing the
ammunition for a lawful sporting purpose, see U.S.S.G. § 2K2.1(b)(2) (if the
defendant possessed all ammunition and firearms solely for lawful sporting purposes
or collection, decrease the offense level to 6); United States v. Lussier, 423 F.3d 838,
842-43 (8th Cir. 2005) (application of the Guidelines is reviewed de novo and factual
findings are reviewed for clear error; it is defendant’s burden to show he possessed
all ammunition and firearms solely for lawful sporting purposes); and we note that
any error in the court’s determination was harmless in any event, as the court stated
it would have given Sholley-Gonzalez the same sentence even if it had found the
reduction applied, see United States v. Shuler, 598 F.3d 444, 447 (8th Cir. 2010)
(procedural errors in determining advisory Guidelines range are subject to harmless
error analysis); United States v. Spikes, 543 F.3d 1021, 1025-26 (8th Cir. 2008)
(where it is clear that sentencing court would have imposed same sentence regardless
of whether appellant’s argument for lower Guidelines range ultimately prevailed,
there can be no reversible error in sentence).

       We also conclude that the district court did not impose a substantively
unreasonable sentence, as the court properly considered the factors listed in 18 U.S.C.
§ 3553(a), and did not err in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors); see also United States v. Mangum, 625 F.3d 466, 469-70 (8th
Cir. 2010) (upward variance was reasonable where court made individualized
assessment based on facts presented).

                                          -2-
Accordingly, we affirm.
               ______________________________




                            -3-